             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 1 of 16



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

JUN CHUL WHANG,

               Plaintiff,
                                                    Case No.: 1:19-cv-00752-AJN
v.
                                                    Judge: Alison J. Nathan
GREENSPOON MARDER LLP,

               Defendant.

                            GREENSPOON MARDER LLP’S ANSWER AND
                             AFFIRMATIVE DEFENSES TO COMPLAINT

        Defendant Greenspoon Marder LLP (“GM”), by its undersigned counsel and pursuant to

the Federal Rules of Civil Procedure, hereby responds to the Complaint (Dkt. 1) filed by Plaintiff

Jun Chul Whang (“Plaintiff”) as follows:

                                  PRELIMINARY STATEMENT

     1. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations concerning Plaintiff’s employment with Jacob, Medinger & Finnegan, LLP (“JMF”)

as set forth in paragraph 1 of the Complaint, and therefore denies such allegations. GM admits

Plaintiff was employed by GM as a partner, but denies the remaining allegations contained in

paragraph 1 of the Complaint.

     2. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations concerning Plaintiff’s employment with JMF as set forth in paragraph 2 of the

Complaint, and therefore denies such allegations.         GM denies the remaining allegations

contained in paragraph 2 of the Complaint.

     3. GM denies the allegations contained in paragraph 3 of the Complaint.




                                                1
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 2 of 16



    4. GM neither admits nor denies the legal conclusions and/or statements of law contained in

paragraph 4 of the Complaint as such conclusions and/or statements are not allegations capable

of admission or denial. To the extent a response is required, GM denies the legal conclusions

and/or statements of law contained in paragraph 4 of the Complaint. GM admits Plaintiff seeks

to assert claims against GM pursuant to 42 U.S.C. § 1981 and N.Y.C. Admin. Code §§ 8-101 et

seq., but denies any actionable conduct. GM specifically denies violating 42 U.S.C. § 1981 or

N.Y.C. Admin. Code §§ 8-101 et seq.

             JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

    5. GM admits the Court may have subject-matter jurisdiction to consider Plaintiff’s § 1981

claim pursuant to 28 U.S.C. § 1331 to the extent the Complaint properly pleads a claim for an

alleged violation of § 1981, but GM denies any actionable conduct.

    6. GM denies the existence of diversity jurisdiction pursuant to 28 U.S.C. § 1332 as alleged

in the Complaint; particularly as Plaintiff neither alleges an amount in controversy nor the

citizenship of GM—a limited liability partnership.         See 28 U.S.C. § 1332(a) (establishing

diversity jurisdiction threshold dollar value of “$75,000, exclusive of interests and costs”); see

also Mudge Rose Guthrie Alexander & Ferdon v. Pickett, 11 F.Supp.2d 449, 451 (S.D.N.Y.

1998) (LLP “must be treated for diversity purposes as a citizen of every state of which any of its

members is a citizen.”). GM is without any knowledge of Plaintiff’s citizenship. GM admits it

has offices located in the state of Florida (as well as other states), but denies the remaining

allegations contained in paragraph 6 of the Complaint.

    7. GM admits the Court may have supplemental jurisdiction to consider Plaintiff’s §§ 8-101

et seq. claim pursuant to 28 U.S.C. § 1367(a) to the extent the Complaint properly pleads a claim

for an alleged violations of §§ 8-101 et seq. that is so related to its claim for an alleged violation


                                                  2
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 3 of 16



of § 1981 that the claims form part of the same case or controversy, but GM denies any

actionable conduct.

    8. GM admits venue is proper based on the allegations contained in the Complaint, but GM

denies any actionable conduct.

                                       TRIAL BY JURY

    9. GM demands a trial by jury for all issues so triable.

                                            PARTIES

    10. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 10 of the Complaint, and therefore denies such allegations.

    11. GM denies it is a “corporation organized under the laws of the State of Florida.” GM

admits its “principal place of business” is located at “200 East Broward Boulevard, Fort

Lauderdale, FL 33301.”

                                   STATEMENT OF FACTS

    12. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 12 of the Complaint, and therefore denies such allegations.

    13. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 13 of the Complaint, and therefore denies such allegations.

    14. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 14 of the Complaint, and therefore denies such allegations.

    15. GM denies the allegations contained in paragraph 15 of the Complaint to the extent such

allegations implicate GM.

    16. GM denies the allegations contained in paragraph 16 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as


                                                 3
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 4 of 16



to the truth of the allegation contained in paragraph 16 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.

    17. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 17 of the Complaint, and therefore denies such allegations.

    18. GM denies the allegations contained in paragraph 18 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as

to the truth of the allegation contained in paragraph 18 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.

    19. GM is without knowledge or information sufficient to form a belief as to the

“colleagues,” “range of new clients,” and the “companies” Plaintiff references, and therefore

denies these vague allegations contained in paragraph 19 of the Complaint. GM denies the

remaining allegations contained in paragraph 19 of the Complaint to the extent such allegations

implicate GM. GM is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 19 of the Complaint to the extent such allegations

implicate JMF, and therefore denies such allegations.

    20. GM denies the allegations contained in paragraph 20 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 20 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.

    21. GM denies the allegations contained in paragraph 21 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 21 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.


                                                4
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 5 of 16



    22. GM denies the allegations contained in paragraph 22 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 22 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.

    23. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 23 of the Complaint, and therefore denies such allegations.

    24. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 24 of the Complaint, and therefore denies such allegations.

    25. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 25 of the Complaint, and therefore denies such allegations.

    26. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 26 of the Complaint, and therefore denies such allegations.

    27. GM denies the allegations contained in paragraph 27 of the Complaint to the extent such

allegations implicate GM. GM is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 27 of the Complaint to the extent such

allegations implicate JMF, and therefore denies such allegations.

    28. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 28 of the Complaint, and therefore denies such allegations.

    29. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 29 of the Complaint, and therefore denies such allegations.

    30. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 30 of the Complaint, and therefore denies such allegations.




                                                5
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 6 of 16



    31. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 31 of the Complaint, and therefore denies such allegations.

    32. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 32 of the Complaint, and therefore denies such allegations.

    33. GM admits Plaintiff, Tim Finnegan, Arthur Hoffman, Keelin Kavanagh, and David

Jaroslaw are former JMF attorneys who were employed by GM in 2016.               GM is without

knowledge or information sufficient to form a belief as to whether these individuals viewed

themselves as a “team,” and therefore denies such allegation. GM denies it merged with JMF at

any point in time.

    34. GM admits Plaintiff, Mr. Finnegan, Mr. Hoffman, Ms. Kavanagh, and Mr. Jaroslaw

serviced certain clients while employed by GM. GM is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 34 of the

Complaint to the extent such allegations implicate JMF, and therefore denies such allegations.

    35. GM denies it merged with JMF at any point in time. GM is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 35 of the Complaint, and therefore denies such allegations.

    36. GM admits Plaintiff, Mr. Finnegan, Mr. Hoffman, Ms. Kavanagh, and Mr. Jaroslaw each

received a base salary of $300,000 upon becoming employed at GM. GM denies the remaining

allegations contained in paragraph 36 of the Complaint.

    37. GM denies the allegations contained in paragraph 37 of the Complaint.

    38. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 38 of the Complaint, and therefore denies such allegations.

    39. GM denies the allegations contained in paragraph 39 of the Complaint


                                                6
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 7 of 16



    40. GM denies the allegations contained in paragraph 40 of the Complaint.

    41. GM admits informing Plaintiff of his separation from GM on May 21, 2018. GM further

admits Plaintiff’s separation from GM was deemed effective on May 31, 2018. GM denies the

remaining allegations contained in paragraph 41 of the Complaint.

    42. GM admits Mr. Finnegan communicated with Plaintiff concerning Plaintiff’s last day of

employment at GM, but denies Plaintiff’s characterization and description of that

communication. GM denies the remaining allegations of paragraph 42 of the Complaint.

    43. GM denies the allegations contained in paragraph 43 of the Complaint.

    44. GM denies the allegations contained in paragraph 44 of the Complaint.

    45. GM denies the allegations contained in paragraph 45 of the Complaint. GM is without

knowledge or information sufficient to form a belief as to matters Plaintiff deems plausible, and

therefore further denies the allegations contained in paragraph 45 of the Complaint.

    46. GM denies the allegations contained in paragraph 46 of the Complaint.

    47. GM is without knowledge or information sufficient to form a belief as to the

“counterparts” Plaintiff references, and therefore denies the vague allegations contained in

paragraph 47 of the Complaint.

    48. GM denies the allegations contained in paragraph 48 of the Complaint. GM is without

knowledge or information sufficient to form a belief as to Plaintiff’s meaning of the vague

phrase “the economics of the firm,” and therefore further denies the allegations contained in

paragraph 48 of the Complaint.

    49. GM is without knowledge or information sufficient to for a belief as to the truth of

Plaintiff’s averments concerning the actions and justifications of unalleged, unknown, and




                                                7
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 8 of 16



speculative clients, and therefore denies these and the remaining allegations contained in

paragraph 49 of the Complaint.

    50. GM denies the speculative allegations contained in paragraph 50 of the Complaint.

    51. GM is without knowledge or information sufficient to form a belief as to the

“explanation” Plaintiff references, and therefore denies such allegations.          GM denies the

remaining allegations contained in paragraph 51 of the Complaint.

    52. GM admits Mr. Finnegan was offered an “of counsel” position with GM. GM denies the

remaining allegations contained in paragraph 52 of the Complaint.

    53. GM denies the allegations contained in paragraph 53 of the Complaint.

    54. GM is without knowledge or information sufficient to form a belief as to the “colleagues”

or “difference” Plaintiff references, and therefore denies the allegations contained in paragraph

54 of the Complaint.

    55. GM admits Mr. Finnegan accepted the offer of an “of counsel” position with GM. GM

admits its relationship with Plaintiff ended, but denies Plaintiff’s characterization of such end.

    56. GM admits it still employs Mr. Finnegan, Mr. Hoffman, Ms. Kavanagh, and

Mr. Jaroslaw—to the extent those are the presumed “White partners” vaguely alleged in

paragraph 56 of the Complaint.

    57. GM admits it did not offer Plaintiff an “of counsel” position with GM.

    58. GM is without knowledge or information sufficient to form a belief as to the “colleagues”

Plaintiff references, and therefore denies such allegations. GM denies the remaining allegations

contained in paragraph 58 of the Complaint.

    59. GM denies engaging in any “discriminatory actions” concerning Plaintiff. GM neither

admits nor denies the legal conclusions and/or statements of law contained in paragraph 59 of the


                                                  8
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 9 of 16



Complaint as such conclusions and/or statements are not allegations capable of admission or

denial. To the extent a response is required, GM denies the legal conclusions and/or statements

of law contained in paragraph 59 of the Complaint; particularly as any supposed harm Plaintiff

allegedly suffered is a direct result of his lack of business development and diligence while

employed at GM.

    60. GM denies the allegations contained in paragraph 60 of the Complaint.

    61. GM is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 61 of the Complaint, and therefore denies such allegations.

GM specifically denies Plaintiff’s conclusory allegation that Greenspoon’s actions caused

Plaintiff to have “diminished [employment] prospects.”

                                   CAUSES OF ACTION
                                FIRST CAUSE OF ACTION
                          Race Discrimination in Violation of § 1981

    62. GM incorporates its responses to paragraphs 1 through 61 of the Complaint as if fully set

forth herein.

    63. GM neither admits nor denies the legal conclusions and/or statements of law contained in

paragraph 63 of the Complaint as such conclusions and/or statements are not allegations capable

of admission or denial. To the extent a response is required, GM states the authority cited in

paragraph 59 of the Complaint is the best evidence of its content, and to the extent Plaintiff

misquotes, misstates, mischaracterizes, or takes out of context the authority cited therein, GM

denies the propositions for which such authority is cited for support.

    64. GM denies the allegations contained in paragraph 64 of the Complaint.

    65. GM neither admits nor denies the legal conclusions and/or statements of law contained in

paragraph 65 of the Complaint as such conclusions and/or statements are not allegations capable


                                                 9
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 10 of 16



of admission or denial. To the extent a response is required, GM denies paragraph 65 of the

Complaint.

    66. GM denies engaging in any “discrimination” of Plaintiff. GM neither admits nor denies

the legal conclusions and/or statements of law contained in paragraph 66 of the Complaint as

such conclusions and/or statements are not allegations capable of admission or denial. To the

extent a response is required, GM denies the legal conclusions and/or statements of law

contained in paragraph 66 of the Complaint; particularly as any supposed damages Plaintiff

allegedly suffered is a direct and proximate result of his lack of business development and

diligence while employed at GM.

    67. GM denies engaging in any “discriminatory treatment” of Plaintiff. GM neither admits

nor denies the legal conclusions and/or statements of law contained in paragraph 67 of the

Complaint as such conclusions and/or statements are not allegations capable of admission or

denial. To the extent a response is required, GM denies the legal conclusions and/or statements

of law contained in paragraph 67 of the Complaint.

                                SECOND CAUSE OF ACTION
                Race and National Origin Discrimination in Violation of NYCHRL

    68. GM incorporates its responses to paragraphs 1 through 67 of the Complaint as if fully set

forth herein.

    69. GM neither admits nor denies the legal conclusions and/or statements of law contained in

paragraph 69 of the Complaint as such conclusions and/or statements are not allegations capable

of admission or denial. To the extent a response is required, GM states the authority cited in

paragraph 69 of the Complaint is the best evidence of its content, and to the extent Plaintiff

misquotes, misstates, mischaracterizes, or takes out of context the authority cited therein, GM

denies the propositions for which such authority is cited for support.

                                                10
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 11 of 16



    70. GM neither admits nor denies the legal conclusions and/or statements of law contained in

paragraph 70 of the Complaint as such conclusions and/or statements are not allegations capable

of admission or denial. To the extent a response is required, GM denies paragraph 70 of the

Complaint. Further, GM states the authority cited in paragraph 70 of the Complaint is the best

evidence of its content, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes

out of context the authority cited therein, GM denies the propositions for which such authority is

cited for support.

    71. GM denies it “discriminated against Plaintiff Whang on the basis of his race and national

origin.”

    72. GM neither admits nor denies the legal conclusions and/or statements of law contained

in paragraph 72 of the Complaint as such conclusions and/or statements are not allegations

capable of admission or denial. To the extent a response is required, GM denies paragraph 72 of

the Complaint.

    73. GM denies engaging in any “discrimination” of Plaintiff. GM neither admits nor denies

the legal conclusions and/or statements of law contained in paragraph 73 of the Complaint as

such conclusions and/or statements are not allegations capable of admission or denial. To the

extent a response is required, GM denies the legal conclusions and/or statements of law

contained in paragraph 73 of the Complaint; particularly as any supposed damages Plaintiff

allegedly suffered is a direct and proximate result of his lack of business development and

diligence while employed at GM.

    74. GM denies engaging in any “discriminatory treatment” of Plaintiff. GM neither admits

nor denies the legal conclusions and/or statements of law contained in paragraph 74 of the

Complaint as such conclusions and/or statements are not allegations capable of admission or


                                                 11
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 12 of 16



denial. To the extent a response is required, GM denies the legal conclusions and/or statements

of law contained in paragraph 74 of the Complaint.

                                   REQUEST FOR RELIEF

        GM denies Plaintiff is entitled to any relief whatsoever, and instead GM demands

recovery of its attorneys’ fees and costs from Plaintiff for the defense of this action to the

greatest extent permitted by applicable law.

        As to any part of the Complaint not specifically admitted, denied, or discussed with

respect to GM, GM hereby denies said allegations, including, but not limited to, any allegation

contained in the Complaint’s preamble, headings, subheadings, and wherefore clause. Further,

any averments in the Complaint to which no responsive pleadings are capable or required shall

be deemed denied.

                                 AFFIRMATIVE DEFENSES

        Without assuming the burden of proof where it otherwise rests with Plaintiff, GM pleads

the following defenses to the Complaint. GM reserves the right to plead additional defenses at

such time and to such extent as warranted by discovery and the factual development in this case.

                                   First Affirmative Defense

        As and for an affirmative defense, GM asserts that throughout Plaintiff’s employment, he

was an at-will employee who could have voluntarily resigned or been terminated for any reason,

at any time, with or without cause, advance notice or explanation.

                                  Second Affirmative Defense

        As and for an affirmative defense, GM asserts that all employment-related decisions with

respect to Plaintiff were made for legitimate, non-discriminatory reasons including, but not

limited to, Plaintiff’s unsatisfactory work performance, his limited legal expertise in addictive


                                               12
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 13 of 16



medicines which became obsolete and of no substantive value to GM’s then-current clients, his

inability to adapt his legal expertise to other areas of the law, and his decreased overall

profitability.

                                    Third Affirmative Defense

       As and for an affirmative defense, GM asserts that Plaintiff has failed to mitigate his

alleged damages by seeking and obtaining comparable employment and, further, that any income

and interim earnings received by Plaintiff subsequent to his separation from GM reduces his

back pay and/or lost benefits otherwise available.

                                   Fourth Affirmative Defense

        As and for an affirmative defense, GM asserts that Plaintiff’s alleged emotional distress,

suffering and damage to professional reputation are not attributable to any policy, custom or

practice of GM.

                                    Fifth Affirmative Defense

        As and for an affirmative defense, GM asserts that it adheres to an equal employment

opportunity policy and that such policy provides employment opportunities in all areas of

employment, job placement, promotion, training, compensation, benefits and all other aspects of

its business, without regard to race, national origin or any other protected class.

                                    Sixth Affirmative Defense

        As and for an affirmative defense, GM asserts that Plaintiff unreasonably failed to take

advantage of the preventive or corrective measures provided by GM, or otherwise avoid the

alleged harm, insofar as he failed to complain to management about any perceived discrimination

which he claims to have experienced during his employment with GM.




                                                 13
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 14 of 16



                                   Seventh Affirmative Defense

        As and for an affirmative defense, GM asserts that all of its actions with regard to

Plaintiff were taken in good faith and for good cause, and without discriminatory motive, intent,

malice or reckless disregard of Plaintiff’s rights.

                                    Eighth Affirmative Defense

        As and for an affirmative defense, GM asserts that at all times relevant hereto, it

exercised reasonable care to prevent and promptly correct discrimination in its workplace by

having comprehensive and effective anti-discrimination, anti-harassment and anti-retaliation

policies, and by providing employment opportunities in all areas of employment, job placement,

promotion, training, compensation, benefits and all other aspects of its business without regard to

race, national origin or any other protected characteristic.

                                    Ninth Affirmative Defense

        As and for an affirmative defense, GM asserts that Plaintiff has failed to state a claim

under § 1981 to the extent he alleges he was discriminated based upon his national origin (as

opposed to his race).

                                    Tenth Affirmative Defense

        As and for an affirmative defense, GM asserts that Plaintiff’s action is barred by the

applicable statute of limitations to the extent he relies upon alleged actions or conduct occurring

prior to the pertinent limitations period.

                                  Eleventh Affirmative Defense

        As and for an affirmative defense, Plaintiff has failed to establish that GM harbored any

discriminatory intent or animus towards him because of his race and/or national origin insofar as

the same person(s) responsible for his hiring at GM were the ultimate decision-makers with


                                                  14
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 15 of 16



respect to his termination of employment. Accordingly, GM is entitled to the same-actor

inference.

                                     Twelfth Affirmative Defense

        As and for an affirmative defense, GM asserts that Plaintiff has failed to state claims for

race and national origin discrimination to the extent he relies upon alleged actions or conduct

which occurred during his employment with JMF and prior to the commencement of his

employment with GM.

        WHEREFORE, having fully answered or otherwise responded to the allegations

contained in Plaintiff’s Complaint, Defendant Greenspoon Marder LLP prays as follows:

        (1) That Plaintiff takes nothing by virtue of the Complaint and that this action be

              dismissed in its entirety;

        (2) That judgment be rendered in favor of Defendant Greenspoon Marder LLP;

        (3) That attorneys’ fees and costs of suit incurred in this action be awarded to Defendant

              Greenspoon Marder LLP to the greatest extent permitted by applicable law; and

        (4) That Defendant Greenspoon Marder LLP be awarded such other and further relief as

              the Court may deem just and proper.

Date: March 29, 2019                                  Respectfully Submitted,

                                                       /s/ Beth-Ann E. Krimsky
                                                      Beth-Ann E. Krimsky
                                                      New York Bar No. 2321115
                                                      beth-ann.krimsky@gmlaw.com
                                                      Lawren A. Zann*
                                                      Florida Bar No. 42997
                                                      lawren.zann@gmlaw.com
                                                      GREENSPOON MARDER LLP
                                                      200 East Broward Boulevard, Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      Tel: (954) 527-2427
                                                      Fax: (954) 333-4027

                                                 15
39361114v1
             Case 1:19-cv-00752-AJN Document 9 Filed 03/29/19 Page 16 of 16



                                                    Attorneys for Greenspoon Marder LLP

                                                    *Pro Hac Vice Admission Anticipated



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2019, I electronically filed and served the foregoing

Answer and Affirmative Defenses on all counsel of record via transmission of Notice of

Electronic Filing generated by CM/ECF.

                                                     /s/ Beth-Ann E. Krimsky
                                                    Beth-Ann E. Krimsky




                                               16
39361114v1
